DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges Applicant’s claim to the domestic benefit of provisional application 62/324826, filed 19 Apr 16, based on the instant application being a continuation (CON) of 16/005534 (now patented), of which was a divisional (DIV) of 15/487379 (now patented), and of which properly claimed the domestic benefit of the provisional application 62/324826.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-6 (statutory category “apparatus” by claiming “a workflow computing device”) and Claim 7-12 (statutory category “apparatus” by claiming “a non-transitory computer readable medium having stored thereon instructions comprising executable code”), the claimed invention is directed to an abstract idea without significantly more.  These claims recite the abstract idea of a mental process, involving receiving various pieces of data and then processing/analyzing the received data, which can be done in the human mind.  Within Claims 1-6, the only definitively claimed structures are “at least one processor” and “a memory comprising programmed instructions stored thereon coupled to the processor”, which are generic computing structures doing old and well known generic computing functions.  Likewise, within Claim 7-12, the only definitively claimed structures are “a non-transitory computer readable medium having stored thereon instructions comprising executable code” to be “executed by one or more processors”, which are also generic computing structures doing old and well known generic computing functions.
Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude the functions described in these claims from practically being performed in the mind.  For example, but for the 
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the processing/analysis step/-s, generic data-gathering 
At best, these limitations can be performed by a generically recited and/or general purpose computing device that has been pre-loaded with the data necessary for the subsequent data processing/analysis.  Even if all or a portion of the received data utilized for the data processing/analysis step/-s comes from one or more computing devices different than the one or more computing devices completing the data processing/analysis step/-s, then these limitations still involve no more than a plurality of generic computing devices in communication with each other.  Mere data communication steps that can be performed between any number of generic computing devices have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only definitively claimed structures (i.e. “at least one processor” and “a memory comprising programmed instructions stored thereon coupled to the processor” per Claims 1-6 and “a non-transitory computer readable medium having stored thereon instructions comprising executable code” to be “executed by one or more processors” per Claims 7-12) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  It is undeniably old and well known for computers (and human minds) to receive data, process/analyze that received data, and then transmit/display a portion of that received data and/or certain results data based on the outcome/-s of the data processing/analysis.  These functionalities are all standard functionalities that computers and minds are known to be capable of.
All other structural elements within these claims are not definitively claimed to be part of the claimed “apparatus” and are insufficient to amount to significantly more than the judicial exception.  They definitively utilized to serve any practical purpose.  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.
Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer/-s involved in vehicle collision repairs.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as receiving data prior to data processing/analysis, or post-solution activity such out outputting certain results of the data processing/analysis to a display).  Based on this, when viewed as a whole, there are no claim elements in these particular claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims 
It should be noted that Claims 13-18 are not included in this rejection because they describe a “method” that inherently must utilize all of the structures that were “external” to the “apparatus” of both Claims 1-6 and Claims 7-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The reasons for this indefiniteness are as follows:
Firstly, independent Claim 1 includes a preamble that states “a workflow computing device” but then leads right into “at least one processor” and then “a memory…”; however, there is no mentioning as to whether or not this “at least one processor” and “a memory…” are in fact components of said “workflow computing device”.  In other words, there is no mentioning that said “workflow computing device” actually comprises these elements.  For purposes of compact prosecution, Examiner is interpreting this preamble to instead read “a workflow computing device comprising:” (as though these are the definitively claimed elements of the “workflow computing device”).  Appropriate corrections are required.
Secondly, independent Claim 1 includes the term “a workflow computing device” but then later uses the term “a computing device” [in a/the vehicle].  As “a computing device” (generic) may be one in the same as “a workflow computing device” (specific), or they may in fact be two different elements, the use of these terms creates indefiniteness in these claims.  Similarly, independent Claim 13 uses the term “a computing device” but then later uses the term “a computing device” [in a/the vehicle].  If applicant intends these two sets of terms to be different, there should be clear differentiation between the two terms (for example, “a first workflow computing device” vs. “a second vehicle computing device” or the like).  If applicant instead intends them to be the same, then the use of “a/the computing device” should in fact be “the workflow computing device” for independent Claim 1, or all subsequent uses of “computing device” 
Thirdly, each of independent Claims 1, 7, and 13 use one or more “computing device” terms, but then they all bring in other “devices” such as “a third-party network device” and “another third-party network device”, which (a) could also be “a workflow computing device” (per independent Claim 1) and/or “a computing device” (per independent Claim 13) and/or “a computing device” [in a/the vehicle] (per each of independent Claims 1, 7, and 13), and (b) create even further indefiniteness within at least dependent Claims 2-6 because these dependent claims each begin with “the device as set forth in claim 1”, even though there are many elements that are called “device” or could be considered a “device” within independent Claim 1.  For purposes of compact prosecution, Examiner is (a) interpreting “the device” within dependent Claims 2-6 to specifically be “the workflow computing device” and none of the other possible “devices”, and (b) interpreting “the computing device” within dependent Claims 14-17 to specifically be equivalent to the “computing device” [in a/the vehicle] (i.e. “second vehicle computing device”) and none of the other possible “computing devices”.  Appropriate corrections are required.
Fourthly, regardless of them not utilizing the term “device”, other structures mentioned within these claims could under broadest reasonable interpretation (BRI) also be considered “devices”, and/or even more specifically, “computing devices”, such as the “diagnostic scan tool”, the “at least one application programming interface (API)”, the “at least one other API”, the “display”, and the “at least one additional API”, thus leading to even more indefiniteness relating to the terms “a computing device” and/or “a workflow computing device” and/or “a computing device” [in a/the vehicle].  Appropriate corrections are required.
Fifthly, since all three of independent Claims 1, 7, and 13 use all three of the “at least one application programming interface (API)”, the “at least one other API”, and the “at least one additional API”, there is an antecedent basis issue relating to the use of “the at least one API” (used twice in each of independent Claims 1, 7, and 13 and dependent Claims 3-4, 9-10, and 15-16, and used once in each of dependent Claims 2, 5, 8, 11, 14, and 17), as it is not clear as to which (or which combination of) APIs it may be referring.  For purposes of compact prosecution, Examiner is interpreting “the at least one API” in 
Sixthly, with regards to Claims 1-5, independent Claim 1 first uses the term “at least one processor” but then uses the term “the processor” twice, then dependent Claims 2-5 each use “the processor” one more additional time.  The term “the processor” lacks proper antecedent basis because it is not clear as if it is meant to be the same as the “at least one processor” (and if so, it should instead say “the at least one processor”, but if not, “the processor” should not start with a “the” and should be clearly differentiated from the “at least one processor”).  For purposes of compact prosecution, Examiner is interpreting “the processor” within Claims 1-5 to instead be “the at least one processor”.  Appropriate corrections are required.
Finally, with regards to Claims 1-2, 7-8, and 13-14, independent Claims 1, 7, and 13 each use the two terms “a third-party network device” and “another third-party network device”, but then also use the term “the third-party network device” (as well as dependent Claims 2, 8, and 14, respectively).  As such, there is a lack of antecedent basis for the term “the third-party network device” because it is unclear as to which third-party network device it may be referring.  For purposes of compact prosecution, Examiner is interpreting “the third-party network device” within Claims 1-2, 7-8, and 13-14 to be specific to the first term and not the “another third-party network device”.  Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 and 15-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claims 9 and 15 are analogous to Claim 3; however, the subject matter of dependent Claim 3 is not present in the claim in which it depends (independent Claim 1) whereas the subject matter of Claims 9 and 15 is already present in the claims in which they depend (independent Claim 7 for dependent Claim 9 and independent Claim 13 for dependent Claim 15).  Likewise, Claims 10 and 16 are analogous to Claim 4; however, the subject matter of dependent Claim 4 is not present in the claim in which it depends (independent Claim 1) whereas the subject matter of Claims 10 and 16 is already present in the claims in which they depend 
Allowable Subject Matter
Independent Claim 13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.  Dependent Claims 14 and 17-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Independent Claim 13 contains a combination of limitations (that if made fully definite under 35 USC 112(b)) that does not appear to be disclosed, taught, suggested, or rendered obvious by the prior art of record.  Dependent Claims 14-18 contain at least the same subject matter as independent Claim 13.  It should be noted that Claims 1-12 and 15-16 are not being rejected under prior art in this Office action but will not be indicated as containing allowable subject matter herein because besides rejections under 35 U.S.C. 112(b) set forth in this Office action, they are all further rejected under one or more of 35 U.S.C. 101 and/or 35 U.S.C. 112(d) set forth in this Office action.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663